DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on June 28, 2022 is insufficient to overcome the rejection of claims 1-18 based upon the modified Office Action because the amended independent claims do not clearly describe the tangible purpose after obtaining these data and/or revise the claimed features with a complete meaning.  Applicant(s) provide the limitation of “wherein operation of the method at least one of increases a temperature of the exhaust gas or a content of nitrogen in the exhaust gas” but is unclear.
Therefore, Claims 1-18 continue to be rejected by 35 USC 112, second paragraph.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claims 1, 9, 17 and 18 recite the performing steps [claims 1 and 18] and/or controlling steps [claims 9 and 17] such as performing or controlling a first fuel injection step…; performing or controlling second fuel injection step…; and preforming or controlling a third fuel injection step… render the claim indefinite, since it is not clear that what applicants want to do after these data have been manipulated? 
	Claims 1, 9, 17 and 18 recite the limitation of “wherein operation of the method at least one of increases a temperature of the exhaust gas or a content of nitrogen in the exhaust gas” renders the claim indefinite; since it is not clear that what this limitation is able to be performed?
Since the added limitation have been considered as indefinite, The claims are remained with incomplete meaning.  Applicants are required to clarify the tangible purpose after obtaining these data and to revise the claimed features with a complete meaning. 

Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 9, 17 and 18 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. Specifically, all of the limitations of claims 1 and 2 are the process claims, which are drawn to abstract ideas per se without any practical application such as performing or controlling a first fuel injection step…; performing or controlling second fuel injection step…; and preforming or controlling a third fuel injection step…  In other words, there is no tangible post solutions/results after these data have been manipulated/calculated/integrated.  
	Note: the added limitation does not provide a tangible post solutions/result or complete meaning.

Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-5, 7-13 and 15-18, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Glugla et al (US 2015/0167576 A1).  
	Regarding claim 1, notes Figure 1, Glugla Reference teaches a method of operating a four-stroke direct injection internal combustion engine [abstract] comprising at least one-cylinder arrangement (14), a crankshaft (140), and a camshaft [para. 0017 teaches a cam actuation or actuator (154)], the cylinder arrangement (14) comprising a combustion chamber (14), a fuel 5injector (166), an exhaust valve (156), a cylinder bore [Figure 1], and a piston (138) configured to reciprocate in the cylinder bore and being connected to the crankshaft (140), wherein the camshaft (154) is configured to control the opening and closing of the exhaust valve (156) [para. 0017], wherein a timing of the camshaft is controllable [para. 0017], and wherein 10the method comprises: a step of changing the timing of the camshaft to advance a closing of the exhaust valve [para. 0017 teaches variable cam timing VCT], a first fuel injecting step during a compression stroke of the piston [Figure 2, step 208 delivers first amount of fuel during intake stroke or compression stroke], a second fuel injecting step during a power stroke of the piston [Figure 2, step 212 delivers second fuel amount during power stroke], and 15a third fuel injecting step, after the second fuel injecting step, during the power stroke of the piston [Figure 2, step 213 increases number of post injections]; wherein operation of the method at least one of increases a temperature of the exhaust gas see abstract].  Further see corresponding explanation of Figure 2 in specification para. 0035-0043.
	Regarding claim 2, Figure 2, step 206 further teaches the first injection step comprises at least two individual fuel injection operation [steps 206-208].
	Regarding claim 3, thus, Glugla meets all of the claim limitations of the presently claimed invention with the exception of being unclear with respect to wherein the third fuel injection step takes place after opening of the exhaust valve during the power stroke.
 However, according to at least para. 0043, Glugla described a timing of the power stroke injections may also be adjusted based on spark timing and exhaust catalyst temperature; for example, as the catalyst temperature decreases, the power stroke injection may be performed further compression stroke TDC.  As such, the disclosure of Glugla is considered to inherently possess the claimed invention.  Claim 3 is alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of automotive engineering design because one skilled in this art is familiar to have taught the third fuel injection step takes place after opening of the exhaust valve during the power stroke and normally has the laboratory facilities.  See also MPEP 2144.04. IV.A.  
Regarding claim 4, Figure 2, step 212 further teaches the second fuel injection step comprises at least two individual fuel injection operations.
Regarding claim 5, thus, Glugla meets all of the claim limitations of the presently claimed invention with the exception of being unclear with respect to changing the timing to advance the closing of the exhaust valve at least 600 crankshaft angle from an ordinary exhaust valve closing.
 However, according to at least para. 0052, Glugla described Map 300 illustrate an engine position along the x-axis in crank angle degree (CAD).  Curve 306 depicts piston positions (along the y-axis), with reference to their location from top dead center (TDC) and/or bottom dead center (BDC), and further with reference to their location within the four strokes (intake, compression, power and exhaust) of an engine cycle.  As such, the disclosure of Glugla is considered to inherently possess the claimed invention.  Claim 5 is alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of automotive engineering design because one skilled in this art is familiar to have taught changing the timing to advance the closing of the exhaust valve at least 600 crankshaft angle from an ordinary exhaust valve closing and normally has the laboratory facilities.  See also MPEP 2144.04. IV.A.  
	Regarding claim 7, see discussion in claims 1 and 5.  Regarding the specific range of the catalyst air ratio and the catalyst temperature, it is the examiner’s position that a range of -40 to -15 crankshaft angle degrees in relation to 0 angle degree would have been an obvious matter of design choice well within the level of ordinary skill in the art.  Moreover, there is nothing in the record, which establishes that the claimed parameters present a novel or unexpected result (See In re Kuhle, 562 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 
	Regarding claim 8, see discussion in claims 1 and 5.  Regarding the specific range of the catalyst air ratio and the catalyst temperature, it is the examiner’s position that a range of 30-50 crankshaft angle degrees crankshaft angle degrees in relation to 0 angle degree would have been an obvious matter of design choice well within the level of ordinary skill in the art.  Moreover, there is nothing in the record, which establishes that the claimed parameters present a novel or unexpected result (See In re Kuhle, 562 F. 2d 553, 188 USPQ 7 (CCPA 1975)).
	Regarding claims 9-13, 15 and 16, see discussion in claims 1-5, 7 and 8.
	Regarding claims 17 and 18, see discussion in claim 1.
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	

 
Allowable Subject Matter
11.	Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant's amendment filed on June 28, 2022 have been fully considered but it is not persuasive.  The Applicants have amended claims 1-18; and argued that applied prior art reference does not teach the claimed invention.  In the Examiner position, however, as far as understood, Glugla invention have disclosed the claimed limitation as above discussions.
Therefore, Claims 1-18 continue to be rejected as set forth above.


Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
August 31, 2022





/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 1, 2022